DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 12 are device claims, but depend from method claim 1.  Thus, the type and scope of the claims are unclear.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US 7,383,957).
Cox (fig. 1-3) teaches a vibrating sieve machine comprising
 (re: certain elements of claims 8, 12) a plurality of filters arranged in the vibrating sieve machine such that the filters are adjacent to each other so as to partially overlap with each other in a feed direction of a raw material, each of the filters comprising a plurality of rods extending at distances in the feed direction and a beam portion for supporting the plurality of rods at one ends of the plurality of rods, the other ends of the plurality of rods being free ends (fig. 1-2 showing a plurality of rods near 11,12 extending in the feed direction, each rod assembly supported by a hollow beam 19; col. 3, ln. 22+); and
 a vibrator (15) for vibrating the filters.  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: certain elements of claim 8) sieving out wire-form objects from a raw material containing at least the wire-form objects and plate-form objects toward an under-sieve side of the vibrating sieve machine;


Cox further teaches
(re: claim 9) wherein each of the filters is arranged so as to be inclined such that a height of each of the filters on a downstream side in the feed direction of the raw material is higher than that on an upstream side in the feed direction of the raw material (fig. 1, 2); 
(re: claim 10) wherein each of the filters is arranged such that an inclination angle θ of each of the filters with respect to a horizontal plane is larger than 0° and 45° or less (Id.);
(re: claim 11)  wherein the beam portion is made of a metal hollow or solid member comprising:
 an upper surface portion extending in a direction intersecting with an extending direction of the plurality of rods on the plurality of rods;
 a lower surface portion opposing to the upper surface portion; and
 two side surface portions intersecting with the upper surface portion and the lower surface portion, the two side surface portions being provided with a plurality of holes, into which the plurality of rods are inserted and fixed by welding, and
 wherein each of the filters is arranged such that the upper surface portion of the beam portion possessed by one filter is arranged below the free ends of the plurality of rods possessed by the other filter adjacent to the one filter on the upstream side in the feed direction of the raw material (fig. 1, 3; col. 3, ln. 53+ teaching mounting means that includes welding).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 7,383,957) in view of JP 10-314675 (“JP ‘675”) and Fumio et al. (“Fumio”)(JP 2001205193)(with text citations to English Translation provided herewith).

Cox as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1-4) feeding a raw material containing at least wire-form objects and plate-form objects into the vibrating sieve machine;
 using the vibrating sieving machine for removing wire-form objects toward an under-sieve side of the vibrating sieve machine;
(re: claim 5) wherein the method comprises using the filters in which a length of each of the rods is from 2 to 30 times a characteristic particle diameter of the wire-form objects;
(re: claims 6, 7) wherein the raw material is electronic/electrical apparatus component scrap, and wherein the plate-form objects contain substrate scrap, and the wire-form objects contain wire scrap.
JP ‘675, however, teaches that it is well-known that vibrating screening principles are effective in separating waste that includes IC substrate waste and wire (English Abstract; fig. 6 and 7).

It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above.   Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Cox for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 16, 2022